

116 S4777 IS: Federal Worker Leave Fairness Act of 2020
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4777IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Ms. Hirono (for herself, Mr. Brown, Mrs. Murray, Mr. Sanders, Ms. Duckworth, Mr. Schatz, Mr. Cardin, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo restore leave lost by Federal employees during certain public health emergencies, and for other purposes.1.Short titleThis Act may be cited as the Federal Worker Leave Fairness Act of 2020.2.Restoration of leave(a)DefinitionsIn this section—(1)the term agency means each agency, office, or other establishment in the executive, legislative, or judicial branch of the Federal Government, including—(A)the Federal Aviation Administration;(B)the Transportation Security Administration;(C)the Department of Veterans Affairs;(D)the United States Postal Service; (E)the Postal Regulatory Commission; (F)the Library of Congress; and(G)the Government Accountability Office; and(2)the term employee—(A)means an employee of an agency; and(B)includes—(i)a covered employee, as that term is defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than an applicant for employment;(ii)a covered employee, as that term is defined in section 411(c) of title 3, United States Code; (iii)an employee of the Department of Veterans Affairs, including an employee appointed under chapter 74 of title 38, United States Code, without regard to whether section 7421(a) of that title, section 7425(b) of that title, or any other provision of chapter 74 of that title is inconsistent with that inclusion;(iv)an employee of the Transportation Security Administration, including an employee under section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note); (v)a Foreign Service officer; (vi)an employee of the Diplomatic Security Service of the Department of State; and(vii)any other individual occupying a position in the civil service, as that term is defined in section 2101(1) of title 5, United States Code.(b)Restoration of leaveAny leave lost by an employee during a pandemic declared to be a nationwide public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d) because the amount of the leave accumulated by the employee would have been in excess of the maximum amount that may be accumulated by the employee under any provision of law or policy (including under section 6304 of title 5, United States Code) shall be restored to the employee.(c)ApplicabilitySubsection (b) shall apply to any leave lost on or after the date of enactment of this Act.